DETAILED ACTION
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is in response to the application filed on 03/08/2019. Claims 1-20 are submitted for examining.

Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 03/08/2019 and 11/01/2019 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Examiner Note
 	Examiner attempted several times to contact applicant D'Addario Daniel (Reg# 73640) but no response. Examiner suggests the applicant to update the Attorneys of Record’s phones numbers.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-4, 5-6, 11-13, 15, and 18-20 are rejected under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 

	Claim 2 recites the limitation “an egress port”. There is insufficient antecedent basis for this limitation in the claim.

	Claim 4 recites the limitation “an upstream device”. There is insufficient antecedent basis for this limitation in the claim.

	Claims 6, 11, 19-20 recite the limitation “a congested queue”. There is insufficient antecedent basis for this limitation in the claims.

	Claims 3, 5, 11-13, 15, 19-20 recite the limitation “a normal priority queue”. There is 


Regarding claim 18, the claim recite the limitation “a first post- congestion identification packet” the limitation is not clear because, it is not clear what is the meaning of first post-congestion identification packet if there is no mentioning of pre-congestion identification packet in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, 9, 13-14, 16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US20170048144), in view of Odenheimer et al (US20180068059), in further vie of Shen et al (US20200186471).

	Regarding claim 1, the cited reference Liu discloses a method comprising: identifying, by a downstream device, congestion at an egress port of the downstream device (¶0030 discloses network switch detect traffic bursts and/or potential congestion); computing, by the downstream device, a hash for a first data packet received at an ingress port of the downstream device (¶0032 discloses the NE A 110 may employ a hashing mechanism, in which a hash function may be applied to a set of packet header fields to determine a hash value); comparing, by the downstream device, the computed hash against a list of isolation hashes, the list of isolation hashes comprising one or more previous hashes associated with a data packet selected to be isolated (¶0053 discloses comparing a flowlet-related portion (e.g., packet header fields) of the received packet to a match keys, such as the match key 720). However, Liu does not explicitly teach in response to identifying a match between the computed hash and a previous hash of the list of isolation hashes, queueing, by the downstream device, the first data packet in a congested queue of the ingress port of the downstream device; in response to determining no match between the computed hash and any of the one or more previous hashes of the list of isolation hashes, applying, by the downstream device, a random selection mechanism to the first data packet; and in response to the first data packet being selected for isolation according to the random selection mechanism: queueing, by the downstream device, the first data packet in the congested queue of the ingress port; adding, by the downstream device, the computed hash for the first data packet to the list of isolation hashes to create an updated list of isolation hashes; and sending, by the downstream device, 

the updated list of isolation hashes.
	In an analogous art Odenheimer discloses in response to identifying a match between the computed hash and a previous hash of the list of isolation hashes, queueing, by the downstream device, the first data packet in a congested queue of the ingress port of the downstream device (¶0013 discloses Isolation process… The known list of primers is matched with the sequence 102… When a match is identified for the primer and suffix in the sequence 102…the sequence of interest is isolated for analysis);  in response to determining no match between the computed hash and any of the one or more previous hashes of the list of isolation hashes, applying, by the downstream device, a random selection mechanism to the first data packet (¶0018 discloses that If the parsed sliding window content does not match the previously stored sliding window content in the array of bucket, the contents of the parsed sliding window content is added to a new bucket in the array of bucket); and in response to the first data packet being selected for isolation according to the random selection mechanism: queueing, by the downstream device, the first data packet in the congested queue of the ingress port (¶0013 discloses Isolation process… The known list of primers is matched with the sequence 102… When a match is identified for the primer and suffix in the sequence 102…the sequence of interest is isolated for analysis); adding, by the downstream device, the computed hash for the first data packet to the list of isolation hashes to create an updated list of isolation hashes; (¶0018 discloses that If the parsed sliding window content does not match the previously stored sliding window content in the array of bucket, the contents of the parsed sliding window content is added to a new bucket in the array of bucket).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Odenheimer isolated for analysis. However, Odenheimer does not explicitly teach sending, by the downstream device, a congestion isolation message to an upstream device, the congestion isolation message including the updated list of isolation hashes.
In an analogous art Shen discloses sending, by the downstream device, a congestion isolation message to an upstream device, the congestion isolation message including the updated list of isolation hashes (¶0061 discloses that the downstream node may send a congestion isolation message to the current node, and the current node may determine the packet flow based on description information in the congestion isolation message).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Shen to request the upstream node to 


Regarding claim 2, the cited references Liu, Odenheimer, and Shen discloses all limitations of claim 1. Shen further discloses wherein identifying congestion at an egress port comprises detecting, by the downstream device, a back-up of data packets in a normal priority queue of the ingress port (¶0057 and ¶0058 disclose detect a packet flow causing a congestion status change. The packet flow causing a congestion status change may be a packet flow that causes congestion or may cause congestion in a processing queue of a current node).

Regarding claim 7, the cited references Liu, Odenheimer, and Shen discloses all limitations of claim 1. Odenheimer further generating, by the downstream device, the list of isolation hashes (Fig. 2B generating hashed H1 and H2).

Regarding claim 9, the cited references Liu, Odenheimer, and Shen discloses all limitations of claim 1. Odenheimer further discloses wherein the list of isolation hashes is encoded as a Boolean array (¶0019 discloses that hash is generated based on the bit binary encoding).

Regarding claims 13 and 19, the claims are drawn to a network switch and a system performing substantially the same features of the method of claim 1. Therefore the claims are subject to the same rejection as claim 1.

Regarding claim 14, the cited references Liu, Odenheimer, and Shen discloses all limitations of claim 13. Liu further discloses wherein the congestion isolation engine comprises non-transitory machine-readable instructions executable by one or more processors of the network switch (Fig. 4 discloses a network switch that include a processor and memory).

Regarding claim 16, the claims are drawn to a network switch performing substantially the same features of the method of claim 7. Therefore the claim is subject to the same rejection as claim 7.

Regarding claim 18, the cited references Liu, Odenheimer, and Shen discloses all limitations of claim 13. Shen further discloses wherein the first data packet is a first post- congestion identification packet, and wherein the congestion isolation engine is configured to
(¶0066 discloses the current node may identify a packet flow causing a congestion status and ¶0052 discloses that a congestion-flow flow table that is exclusively used to record a congestion flow may be set on each node, and a packet flow causing a congestion status change is recorded by using an entry in the congestion-flow flow table… If no entry corresponding to the packet flow exists in the congestion-flow flow table, it indicates that the packet flow is not a packet flow causing a congestion status change ).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Liu (US20170048144), in view of Odenheimer et al (US20180068059), in further vie of Shen et al (US20200186471), in further view of Paul (NPL: Proposed Project IEEE P802.1Qcz, Congestion Isolation).

	Regarding claim 3, the cited references Liu, Odenheimer, and Shen discloses all limitations of claim 1. However, the combination does not explicitly teach in response to the first
 data packet not being selected for isolation according to the random selection mechanism, queueing, by the downstream device, the first data packet in a normal priority queue of the ingress port of the downstream device.
	In an analogous art Paul discloses in response to the first data packet not being selected for isolation according to the random selection mechanism, queueing, by the downstream device, the first data packet in a normal priority queue of the ingress port of the downstream device(Page 16 discloses method without isolation where the flow are mapped to one of the same queues by hash destination IP).
                               
    PNG
    media_image1.png
    453
    433
    media_image1.png
    Greyscale

.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Liu (US20170048144), in view of Odenheimer et al (US20180068059), in further vie of Shen et al (US20200186471), in further view of Grinshpun et al (US20150257035).

	Regarding claim 10, the cited references Liu, Odenheimer, and Shen discloses all limitations of claim 1. However, the combination does not explicitly teach sending, by the downstream device, a congestion remediated message in response to determining that congestion no longer exists at the egress port.
	In an analogous art Grinshpun discloses sending, by the downstream device, a congestion remediated message in response to determining that congestion no longer exists at the egress port(¶0098 discloses that the mobile HAS client 10 receives notification that congestion is cleared).
It would have been obvious to one of ordinary skill in the art before the effective filling 
date of the claimed invention to incorporate the method of Grinshpun to allow the receiving node to continue sending packet at normal rate.

Allowable Subject Matter
Claims 8 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 4-6, 11-12, 15, and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELILLAH ELMEJJARMI whose telephone number is (571)270-1656.  The examiner can normally be reached on Mon-Fri: 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information 

Respectfully submitted,
/ABDELILLAH ELMEJJARMI/
Primary Examiner, Art Unit 2462